Title: From Thomas Jefferson to John Jay, 23 November 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Norfolk Nov. 23. 1789.

I think it my duty to inform you that I am this day arrived here after a passage of 26. days from and to land. By the Montgomery, Capt. Bunyan, which sailed from Cowes at the same time with us, I had the honor of addressing you and of sending you the Letter book and account book of Silas Deane, which I put into the hands of Mr. Trumbul, who I presume is arrived at New York. According to what I proposed in that letter I shall proceed first to my own house to arrange those matters which have called for my presence there, and, this done, go on to New York in order for my embarcation: where I shall first have occasion to confer with you in order to take the sense of government on some subjects which require vivâ voce explanations. I hope to be with you as early as the season will admit a tolerable passage. I have the honor to be with sentiments of the most perfect esteem & respect Sir Your most obedt. & most humble servt.,

Th: Jefferson

